

116 S67 IS: California Desert Protection and Recreation Act of 2019
U.S. Senate
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 67IN THE SENATE OF THE UNITED STATESJanuary 9, 2019Mrs. Feinstein (for herself and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for conservation, enhanced recreation opportunities, and development of renewable energy
			 in the California Desert Conservation Area, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the California Desert Protection and Recreation Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Designation of wilderness in the california desert conservation areaSec. 101. California desert conservation and recreation.TITLE II—Designation of special management areaSec. 201. Vinagre Wash Special Management Area.TITLE III—National park system additionsSec. 301. Death Valley National Park Boundary revision.Sec. 302. Mojave National Preserve.Sec. 303. Joshua Tree National Park.TITLE IV—Off-highway vehicle recreation areasSec. 401. Off-highway vehicle recreation areas.TITLE V—MiscellaneousSec. 501. Transfer of land to Anza-Borrego Desert State Park.Sec. 502. Wildlife corridors.Sec. 503. Prohibited uses of acquired, donated, and conservation land.Sec. 504. Tribal uses and interests.Sec. 505. Release of Federal reversionary land interests.Sec. 506. California State school land.Sec. 507. Designation of wild and scenic rivers.Sec. 508. Conforming amendments.Sec. 509. Juniper Flats.Sec. 510. Conforming amendments to California Military Lands Withdrawal and Overflights Act of
			 1994.Sec. 511. Desert tortoise conservation center.
 2.DefinitionsIn this Act: (1)Conservation AreaThe term Conservation Area means the California Desert Conservation Area.
 (2)SecretaryThe term Secretary means— (A)the Secretary of the Interior, with respect to land administered by the Department of the Interior; or
 (B)the Secretary of Agriculture, with respect to National Forest System land. (3)StateThe term State means the State of California.
			IDesignation of wilderness in the california desert conservation area
			101.California desert conservation and recreation
 (a)Designation of wilderness areas To be administered by the bureau of land managementSection 102 of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4472) is amended by adding at the end the following:
					
 (70)Avawatz mountains wildernessCertain land in the California Desert Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 89,500 acres, as generally depicted on the map entitled Proposed Avawatz Mountains Wilderness and dated November 7, 2018, to be known as the Avawatz Mountains Wilderness.
 (71)Great falls basin wildernessCertain land in the California Desert Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 7,810 acres, as generally depicted on the map entitled Proposed Great Falls Basin Wilderness and dated November 7, 2018, to be known as the Great Falls Basin Wilderness.
 (72)Soda mountains wildernessCertain land in the California Desert Conservation Area, administered by the Bureau of Land Management, comprising approximately 80,090 acres, as generally depicted on the map entitled Proposed Soda Mountains Wilderness and dated November 7, 2018, to be known as the Soda Mountains Wilderness.
 (73)Milpitas Wash WildernessCertain land in the California Desert Conservation Area, administered by the Bureau of Land Management, comprising approximately 17,250 acres, depicted as Proposed Milpitas Wash Wilderness on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, to be known as the Milpitas Wash Wilderness.
 (74)Buzzards Peak WildernessCertain land in the California Desert Conservation Area, administered by the Bureau of Land Management, comprising approximately 11,840 acres, depicted as Proposed Buzzards Peak Wilderness on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, to be known as the Buzzards Peak Wilderness..
 (b)Additions to existing wilderness areas administered by the bureau of land managementIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following land in the State is designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Golden valley wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 1,250 acres, as generally depicted on the map entitled Proposed Golden Valley Wilderness Addition and dated November 7, 2018, which shall be added to and administered as part of the Golden Valley Wilderness.
 (2)Kingston range wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 52,410 acres, as generally depicted on the map entitled Proposed Kingston Range Wilderness Additions and dated November 7, 2018, which shall be added to and administered as part of the Kingston Range Wilderness.
 (3)Palo verde mountains wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 9,350 acres, depicted as Proposed Palo Verde Mountains Wilderness Additions on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, which shall be added to and administered as part of the Palo Verde Mountains Wilderness.
 (4)Indian pass mountains wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 10,860 acres, depicted as Proposed Indian Pass Wilderness Additions on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, which shall be added to and administered as part of the Indian Pass Mountains Wilderness.
 (c)Designation of wilderness areas To be administered by the national park serviceIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.) the following land in Death Valley National Park is designated as wilderness and as a component of the National Wilderness Preservation System, which shall be added to, and administered as part of the Death Valley National Park Wilderness established by section 601(a)(1) of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4496):
 (1)Death valley national park wilderness additions-north eureka valleyApproximately 11,496 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-North Eureka Valley, numbered 143/100,082D, and dated November 1, 2018. (2)Death valley national park wilderness additions-ibexApproximately 23,650 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Ibex, numbered 143/100,081D, and dated November 1, 2018.
 (3)Death valley national park wilderness additions-panamint valleyApproximately 4,807 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Panamint Valley, numbered 143/100,083D, and dated November 1, 2018. (4)Death valley national park wilderness additions-warm springsApproximately 10,485 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Warm Spring Canyon/Galena Canyon, numbered 143/100,084D, and dated November 1, 2018.
 (5)Death valley national park wilderness additions-axe headApproximately 8,638 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Axe Head, numbered 143/100,085D, and dated November 1, 2018. (6)Death valley national park wilderness additions-bowling alleyApproximately 28,923 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Bowling Alley, numbered 143/128,606A, and dated November 1, 2018.
					(d)Additions to existing wilderness area administered by the forest service
 (1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the land described in paragraph (2)—
 (A)is designated as wilderness and as a component of the National Wilderness Preservation System; and (B)shall be added to and administered as part of the San Gorgonio Wilderness established by the Wilderness Act (16 U.S.C. 1131 et seq.).
 (2)Description of landThe land referred to in paragraph (1) is certain land in the San Bernardino National Forest, comprising approximately 7,141 acres, as generally depicted on the map entitled San Gorgonio Wilderness Additions—Proposed and dated November 7, 2018.
					(3)Fire management and related activities
 (A)In generalThe Secretary may carry out such activities in the wilderness area designated by paragraph (1) as are necessary for the control of fire, insects, and disease, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (B)Funding prioritiesNothing in this subsection limits the provision of any funding for fire or fuel management in the wilderness area designated by paragraph (1).
 (C)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local fire management plans that apply to the wilderness area designated by paragraph (1).
 (D)AdministrationIn accordance with subparagraph (A) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness area designated by paragraph (1), the Secretary shall—
 (i)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies in the wilderness area designated by paragraph (1); and
 (ii)enter into agreements with appropriate State or local firefighting agencies relating to the wilderness area.
 (e)Effect on utility facilities and rights-of-WayNothing in this section or an amendment made by this section affects or precludes the renewal or reauthorization of any valid existing right-of-way or customary operation, maintenance, repair, upgrading, or replacement activities in a right-of-way acquired by or issued, granted, or permitted to the Southern California Edison Company or successors or assigns of the Southern California Edison Company.
				(f)Release of wilderness study areas
 (1)FindingCongress finds that, for purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area described in paragraph (2) that is not designated as a wilderness area or a wilderness addition by this Act (including an amendment made by this Act) or any other Act enacted before the date of enactment of this Act has been adequately studied for wilderness designation.
 (2)Description of study areasThe study areas referred to in subsection (a) are— (A)the Cady Mountains Wilderness Study Area;
 (B)the Soda Mountains Wilderness Study Area; (C)the Kingston Range Wilderness Study Area;
 (D)the Avawatz Mountain Wilderness Study Area; (E)the Death Valley Wilderness Study Area; and
 (F)the Great Falls Basin Wilderness Study Area. (3)ReleaseAny portion of a wilderness study area described in paragraph (2) that is not designated as a wilderness area or a wilderness addition by this Act (including an amendment made by this Act) or any other Act enacted before the date of enactment of this Act or that is not transferred to the administrative jurisdiction of the National Park Service for inclusion in a unit of the National Park System by this Act (including an amendment made by this Act) or any other Act enacted before the date of enactment of this Act is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
					IIDesignation of special management area
 201.Vinagre Wash Special Management AreaTitle I of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4472) is amended by adding at the end the following:
				
					109.Vinagre Wash Special Management Area
 (a)DefinitionsIn this section: (1)Management areaThe term Management Area means the Vinagre Wash Special Management Area established by subsection (b).
 (2)MapThe term map means the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018. (3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
 (4)StateThe term State means the State of California. (b)EstablishmentThere is established the Vinagre Wash Special Management Area in the State, to be managed by the Secretary.
 (c)PurposeThe purpose of the Management Area is to conserve, protect, and enhance— (1)the plant and wildlife values of the Management Area; and
 (2)the outstanding and nationally significant ecological, geological, scenic, recreational, archaeological, cultural, historic, and other resources of the Management Area.
 (d)BoundariesThe Management Area shall consist of the public land in Imperial County, California, comprising approximately 81,880 acres, as generally depicted on the map as Proposed Special Management Area.
						(e)Map; legal description
 (1)In generalAs soon as practicable, but not later than 3 years, after the date of enactment of this section, the Secretary shall submit a map and legal description of the Management Area to—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct any errors in the map and legal description.
 (3)AvailabilityCopies of the map submitted under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
							(f)Management
 (1)In generalThe Secretary shall manage the Management Area— (A)in a manner that conserves, protects, and enhances the purposes for which the Management Area is established; and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)other applicable laws.
 (2)UsesThe Secretary shall allow only those uses that are consistent with the purposes of the Management Area, including hiking, camping, hunting, and sightseeing and the use of motorized vehicles, mountain bikes, and horses on designated routes in the Management Area in a manner that—
 (A)is consistent with the purpose of the Management Area described in subsection (c); (B)ensures public health and safety; and
 (C)is consistent with all applicable laws (including regulations), including the Desert Renewable Energy Conservation Plan.
								(3)Off-highway vehicle use
 (A)In generalSubject to subparagraphs (B) and (C) and all other applicable laws, the use of off-highway vehicles shall be permitted on routes in the Management Area as generally depicted on the map.
 (B)ClosureThe Secretary may close or permanently reroute a portion of a route described in subparagraph (A)— (i)to prevent, or allow for restoration of, resource damage;
 (ii)to protect Tribal cultural resources, including the resources identified in the Tribal cultural resources management plan developed under section 705(d);
 (iii)to address public safety concerns; or (iv)as otherwise required by law.
 (C)Designation of additional routesDuring the 3-year period beginning on the date of enactment of this section, the Secretary— (i)shall accept petitions from the public regarding additional routes for off-highway vehicles; and
 (ii)may designate additional routes that the Secretary determines— (I)would provide significant or unique recreational opportunities; and
 (II)are consistent with the purposes of the Management Area. (4)WithdrawalSubject to valid existing rights, all Federal land within the Management Area is withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)right-of-way, leasing, or disposition under all laws relating to— (i)minerals and mineral materials; or
 (ii)solar, wind, and geothermal energy. (5)No buffer zoneThe establishment of the Management Area shall not—
 (A)create a protective perimeter or buffer zone around the Management Area; or (B)preclude uses or activities outside the Management Area that are permitted under other applicable laws, even if the uses or activities are prohibited within the Management Area.
 (6)Notice of available routesThe Secretary shall ensure that visitors to the Management Area have access to adequate notice relating to the availability of designated routes in the Management Area through—
 (A)the placement of appropriate signage along the designated routes; (B)the distribution of maps, safety education materials, and other information that the Secretary determines to be appropriate; and
 (C)restoration of areas that are not designated as open routes, including vertical mulching. (7)StewardshipThe Secretary, in consultation with Indian Tribes and other interests, shall develop a program to provide opportunities for monitoring and stewardship of the Management Area to minimize environmental impacts and prevent resource damage from recreational use, including volunteer assistance with—
 (A)route signage; (B)restoration of closed routes;
 (C)protection of Management Area resources; and (D)recreation education.
 (8)Protection of tribal cultural resourcesNot later than 2 years after the date of enactment of this section, the Secretary, in accordance with chapter 2003 of title 54, United States Code, and any other applicable law, shall—
 (A)prepare and complete a Tribal cultural resources survey of the Management Area; and (B)consult with the Quechan Indian Nation and other Indian tribes demonstrating ancestral, cultural, or other ties to the resources within the Management Area on the development and implementation of the Tribal cultural resources survey under subparagraph (A).
 (9)Military useThe Secretary may authorize use of the non-wilderness portion of the Management Area by the Secretary of the Navy for Naval Special Warfare Tactical Training, including long-range small unit training and navigation, vehicle concealment, and vehicle sustainment training, consistent with this section and other applicable laws..
			IIINational park system additions
			301.Death Valley National Park Boundary revision
 (a)In generalThe boundary of Death Valley National Park is adjusted to include— (1)the approximately 28,923 acres of Bureau of Land Management land in San Bernardino County, California, abutting the southern end of the Death Valley National Park that lies between Death Valley National Park to the north and Ft. Irwin Military Reservation to the south and which runs approximately 34 miles from west to east, as depicted on the map entitled Death Valley National Park Proposed Boundary Addition-Bowling Alley, numbered 143/128,605A, and dated November 1, 2018; and
 (2)the approximately 6,369 acres of Bureau of Land Management land in Inyo County, California, located in the northeast area of Death Valley National Park that is within, and surrounded by, land under the jurisdiction of the Director of the National Park Service, as depicted on the map entitled Death Valley National Park Proposed Boundary Addition-Crater, numbered 143/100,079D, and dated November 1, 2018.
 (b)Availability of mapThe maps described in paragraphs (1) and (2) of subsection (a) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (c)AdministrationThe Secretary— (1)shall administer any land added to Death Valley National Park under subsection (a)—
 (A)as part of Death Valley National Park; and (B)in accordance with applicable laws (including regulations); and
 (2)may enter into a memorandum of understanding with Inyo County, California, to permit operationally feasible, ongoing access to and use (including material storage and excavation) of existing gravel pits along Saline Valley Road within Death Valley National Park for road maintenance and repairs in accordance with applicable laws (including regulations).
 (d)Mormon peak microwave facilityTitle VI of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4496) is amended by adding at the end the following:
					
 604.Mormon peak microwave facilityThe designation of the Death Valley National Park Wilderness by section 601(a)(1) shall not preclude the operation and maintenance of the Mormon Peak Microwave Facility..
 302.Mojave National PreserveThe boundary of the Mojave National Preserve is adjusted to include the 25 acres of Bureau of Land Management land in Baker, California, as depicted on the map entitled Mojave National Preserve Proposed Boundary Addition, numbered 170/100,199A, and dated November 1, 2018.
			303.Joshua Tree National Park
 (a)Boundary adjustmentThe boundary of the Joshua Tree National Park is adjusted to include— (1)the approximately 2,879 acres of land managed by the Bureau of Land Management that are depicted as BLM Proposed Boundary Addition on the map entitled Joshua Tree National Park Proposed Boundary Additions, numbered 156/149,375, and dated November 1, 2018; and
 (2)the approximately 1,639 acres of land that are depicted as MDLT Proposed Boundary Addition on the map entitled Joshua Tree National Park Proposed Boundary Additions, numbered 156/149,375, and dated November 1, 2018. (b)Availability of mapsThe map described in subsection (a) and the map depicting the 25 acres described in subsection (c)(2) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
				(c)Administration
 (1)In generalThe Secretary shall administer any land added to the Joshua Tree National Park under subsection (a) and the additional land described in paragraph (2)—
 (A)as part of Joshua Tree National Park; and (B)in accordance with applicable laws (including regulations).
 (2)Description of additional landThe additional land referred to in paragraph (1) is the 25 acres of land— (A)depicted on the map entitled Joshua Tree National Park Boundary Adjustment Map, numbered 156/80,049, and dated April 1, 2003;
 (B)added to Joshua Tree National Park by the notice of the Department of the Interior of August 28, 2003 (68 Fed. Reg. 51799); and
 (C)more particularly described as lots 26, 27, 28, 33, and 34 in sec. 34, T. 1 N., R. 8 E., San Bernardino Meridian.
						(d)Southern california edison company energy transport facilities and rights-of-Way
 (1)In generalNothing in this section affects any valid right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized energy transport facility activities in a right-of-way issued, granted, or permitted to the Southern California Edison Company or the successors or assigns of the Southern California Edison Company that is located on land described in paragraphs (1) and (2) of subsection (a), including, at a minimum, the use of mechanized vehicles, helicopters, or other aerial devices.
 (2)Upgrades and replacementsNothing in this section prohibits the upgrading or replacement of— (A)Southern California Edison Company energy transport facilities, including the energy transport facilities referred to as the Jellystone, Burnt Mountain, Whitehorn, Allegra, and Utah distribution circuits rights-of-way; or
 (B)an energy transport facility in rights-of-way issued, granted, or permitted by the Secretary adjacent to Southern California Edison Joshua Tree Utility Facilities.
 (3)Publication of plansNot later than the date that is 1 year after the date of enactment of this Act or the issuance of a new energy transport facility right-of-way within the Joshua Tree National Park, whichever is earlier, the Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within Joshua Tree National Park.
 (e)Visitor centerTitle IV of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–21 et seq.) is amended by adding at the end the following:
					
						408.Visitor center
 (a)In generalThe Secretary may acquire not more than 5 acres of land and interests in land, and improvements on the land and interests, outside the boundaries of the park, in the unincorporated village of Joshua Tree, for the purpose of operating a visitor center.
 (b)BoundaryThe Secretary shall modify the boundary of the park to include the land acquired under this section as a noncontiguous parcel.
 (c)AdministrationLand and facilities acquired under this section— (1)may include the property owned (as of the date of enactment of this section) by the Joshua Tree National Park Association and commonly referred to as the Joshua Tree National Park Visitor Center;
 (2)shall be administered by the Secretary as part of the park; and (3)may be acquired only with the consent of the owner, by donation, purchase with donated or appropriated funds, or exchange..
				IVOff-highway vehicle recreation areas
 401.Off-highway vehicle recreation areasPublic Law 103–433 is amended by inserting after title XII (16 U.S.C. 410bbb et seq.) the following:
				
					XIIIOff-highway vehicle recreation areas
						1301.Designation of off-highway vehicle recreation areas
							(a)In general
 (1)DesignationIn accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and resource management plans developed under this title and subject to valid rights, the following land within the Conservation Area in San Bernardino County, California, is designated as Off-Highway Vehicle Recreation Areas:
 (A)Dumont dunes off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 7,620 acres, as generally depicted on the map entitled Proposed Dumont Dunes OHV Recreation Area and dated November 7, 2018, which shall be known as the Dumont Dunes Off-Highway Vehicle Recreation Area.
 (B)El mirage off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 16,370 acres, as generally depicted on the map entitled Proposed El Mirage OHV Recreation Area and dated December 10, 2018, which shall be known as the El Mirage Off-Highway Vehicle Recreation Area.
 (C)Rasor off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 23,900 acres, as generally depicted on the map entitled Proposed Rasor OHV Recreation Area and dated November 7, 2018, which shall be known as the Rasor Off-Highway Vehicle Recreation Area.
 (D)Spangler hills off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 92,340 acres, as generally depicted on the map entitled Proposed Spangler Hills OHV Recreation Area and dated December 10, 2018, which shall be known as the Spangler Hills Off-Highway Vehicle Recreation Area.
 (E)Stoddard valley off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 40,110 acres, as generally depicted on the map entitled Proposed Stoddard Valley OHV Recreation Area and dated November 7, 2018, which shall be known as the Stoddard Valley Off-Highway Vehicle Recreation Area.
 (2)Expansion of johnson valley off-highway vehicle recreation areaThe Johnson Valley Off-Highway Vehicle Recreation Area designated by section 2945 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1038) is expanded to include approximately 20,240 acres, depicted as Proposed OHV Recreation Area Additions and Proposed OHV Recreation Area Study Areas on the map entitled Proposed Johnson Valley OHV Recreation Area and dated November 7, 2018.
 (b)PurposeThe purpose of the off-highway vehicle recreation areas designated or expanded under subsection (a) is to preserve and enhance the recreational opportunities within the Conservation Area (including opportunities for off-highway vehicle recreation), while conserving the wildlife and other natural resource values of the Conservation Area.
							(c)Maps and descriptions
 (1)Preparation and submissionAs soon as practicable after the date of enactment of this title, the Secretary shall file a map and legal description of each off-highway vehicle recreation area designated or expanded by subsection (a) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Legal effectThe map and legal descriptions of the off-highway vehicle recreation areas filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the appropriate offices of the Bureau of Land Management.
								(d)Use of the land
								(1)Recreational activities
 (A)In generalThe Secretary shall continue to authorize, maintain, and enhance the recreational uses of the off-highway vehicle recreation areas designated or expanded by subsection (a) as long as the recreational use is consistent with this section and any other applicable law.
 (B)Off-highway vehicle and off-highway recreationTo the extent consistent with applicable Federal law (including regulations) and this section, any authorized recreation activities and use designations in effect on the date of enactment of this title and applicable to the off-highway vehicle recreation areas designated or expanded by subsection (a) shall continue, including casual off-highway vehicular use, racing, competitive events, rock crawling, training, and other forms of off-highway recreation.
 (2)Wildlife guzzlersWildlife guzzlers shall be allowed in the off-highway vehicle recreation areas designated or expanded by subsection (a) in accordance with—
 (A)applicable Bureau of Land Management guidelines; and (B)State law.
									(3)Prohibited uses
 (A)In generalExcept as provided in subparagraph (B), commercial development (including development of energy facilities, but excluding energy transport facilities, rights-of-way, and related telecommunication facilities) shall be prohibited in the off-highway vehicle recreation areas designated or expanded by subsection (a) if the Secretary determines that the development is incompatible with the purpose described in subsection (b).
 (B)ExceptionThe Secretary may issue a temporary permit to a commercial vendor to provide accessories and other support for off-highway vehicle use in an off-highway vehicle recreation area designated or expanded by subsection (a) for a limited period and consistent with the purposes of the off-highway vehicle recreation area and applicable laws.
									(e)Administration
 (1)In generalThe Secretary shall administer the off-highway vehicle recreation areas designated or expanded by subsection (a) in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)any other applicable laws (including regulations). (2)Management plan (A)In generalAs soon as practicable, but not later than 3 years after the date of enactment of this title, the Secretary shall—
 (i)amend existing resource management plans applicable to the off-highway vehicle recreation areas designated or expanded by subsection (a); or
 (ii)develop new management plans for each off-highway vehicle recreation area designated or expanded under that subsection.
 (B)RequirementsAll new or amended plans under subparagraph (A) shall be designed to preserve and enhance safe off-highway vehicle and other recreational opportunities within the applicable recreation area consistent with—
 (i)the purpose described in subsection (b); and (ii)any applicable laws (including regulations).
 (C)Interim plansPending completion of a new management plan under subparagraph (A), the existing resource management plans shall govern the use of the applicable off-highway vehicle recreation area.
 (f)WithdrawalSubject to valid existing rights, all Federal land within the off-highway vehicle recreation areas designated or expanded by subsection (a) is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way, leasing, or disposition under all laws relating to mineral leasing, geothermal leasing, or mineral materials.
								(g)Southern california edison company utility facilities and rights-of-Way
 (1)Effect of titleNothing in this title— (A)affects any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized energy transport facility activities (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way acquired by or issued, granted, or permitted to Southern California Edison Company (including any successor in interest or assign) that is located on land included in—
 (i)the El Mirage Off-Highway Vehicle Recreation Area; (ii)the Spangler Hills Off-Highway Vehicle Recreation Area;
 (iii)the Stoddard Valley Off-Highway Vehicle Recreation Area; or (iv)the Johnson Valley Off-Highway Vehicle Recreation Area;
 (B)affects the application, siting, route selection, right-of-way acquisition, or construction of the Coolwater-Lugo transmission project, as may be approved by the California Public Utilities Commission and the Bureau of Land Management; or
 (C)prohibits the upgrading or replacement of any Southern California Edison Company— (i)utility facility, including such a utility facility known on the date of enactment of this title as—
 (I)Gale-PS 512 transmission lines or rights-of-way; (II)Patio, Jack Ranch, and Kenworth distribution circuits or rights-of-way; or
 (III)Bessemer and Peacor distribution circuits or rights-of-way; or (ii)energy transport facility in a right-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in clause (i).
 (2)Plans for accessThe Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Company by the date that is 1 year after the later of—
 (A)the date of enactment of this title; and (B)the date of issuance of a new energy transport facility right-of-way within—
 (i)the El Mirage Off-Highway Vehicle Recreation Area; (ii)the Spangler Hills Off-Highway Vehicle Recreation Area;
 (iii)the Stoddard Valley Off-Highway Vehicle Recreation Area; or (iv)the Johnson Valley Off-Highway Vehicle Recreation Area.
										(h)Pacific gas and electric company utility facilities and rights-of-Way
 (1)Effect of titleNothing in this title— (A)affects any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized activity (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way acquired by or issued, granted, or permitted to Pacific Gas and Electric Company (including any successor in interest or assign) that is located on land included in the Spangler Hills Off-Highway Vehicle Recreation Area; or
 (B)prohibits the upgrading or replacement of any— (i)utility facilities of the Pacific Gas and Electric Company, including those utility facilities known on the date of enactment of this title as—
 (I)Gas Transmission Line 311 or rights-of-way; or (II)Gas Transmission Line 372 or rights-of-way; or
 (ii)utility facilities of the Pacific Gas and Electric Company in rights-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in clause (i).
 (2)Plans for accessNot later than 1 year after the date of enactment of this title or the issuance of a new utility facility right-of-way within the Spangler Hills Off-Highway Vehicle Recreation Area, whichever is later, the Secretary, in consultation with the Pacific Gas and Electric Company, shall publish plans for regular and emergency access by the Pacific Gas and Electric Company to the rights-of-way of the Pacific Gas and Electric Company.
								XIVAlabama Hills National Scenic Area
 1401.DefinitionsIn this title: (1)Management planThe term management plan means the management plan for the Scenic Area developed under section 1403(a).
 (2)MapThe term Map means the map entitled Proposed Alabama Hills National Scenic Area and dated November 7, 2018. (3)Motorized vehicleThe term motorized vehicle means a motorized or mechanized vehicle and includes, when used by a utility, mechanized equipment, a helicopter, and any other aerial device necessary to maintain electrical or communications infrastructure.
 (4)Scenic areaThe term Scenic Area means the Alabama Hills National Scenic Area established by section 1402(a). (5)StateThe term State means the State of California.
 (6)TribeThe term Tribe means the Lone Pine Paiute-Shoshone Tribe. 1402.Alabama Hills National Scenic Area, California (a)EstablishmentSubject to valid existing rights, there is established in Inyo County, California, the Alabama Hills National Scenic Area, to be comprised of the approximately 18,610 acres generally depicted on the Map as National Scenic Area.
 (b)PurposeThe purpose of the Scenic Area is to conserve, protect, and enhance for the benefit, use, and enjoyment of present and future generations the nationally significant scenic, cultural, geological, educational, biological, historical, recreational, cinematographic, and scientific resources of the Scenic Area managed consistent with section 302(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(a)).
							(c)Map; legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this title, the Secretary shall file a map and a legal description of the Scenic Area with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
 (d)AdministrationThe Secretary shall manage the Scenic Area— (1)as a component of the National Landscape Conservation System;
 (2)so as not to impact the future continuing operation and maintenance of any activities associated with valid, existing rights, including water rights;
 (3)in a manner that conserves, protects, and enhances the resources and values of the Scenic Area described in subsection (b); and
 (4)in accordance with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this title; and (C)any other applicable laws.
									(e)Management
 (1)In generalThe Secretary shall allow only such uses of the Scenic Area as the Secretary determines would further the purposes of the Scenic Area as described in subsection (b).
 (2)Recreational activitiesExcept as otherwise provided in this title or other applicable law, or as the Secretary determines to be necessary for public health and safety, the Secretary shall allow existing recreational uses of the Scenic Area to continue, including hiking, mountain biking, rock climbing, sightseeing, horseback riding, hunting, fishing, and appropriate authorized motorized vehicle use in accordance with paragraph (3).
 (3)Motorized vehiclesExcept as otherwise specified in this title, or as necessary for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Scenic Area shall be permitted only on—
 (A)roads and trails designated by the Secretary for use of motorized vehicles as part of a management plan sustaining a semiprimitive motorized experience; or
 (B)county-maintained roads in accordance with applicable State and county laws. (f)No buffer zones (1)In generalNothing in this title creates a protective perimeter or buffer zone around the Scenic Area.
 (2)Activities outside scenic areaThe fact that an activity or use on land outside the Scenic Area can be seen or heard within the Scenic Area shall not preclude the activity or use outside the boundaries of the Scenic Area.
 (g)AccessThe Secretary shall provide private landowners adequate access to inholdings in the Scenic Area. (h)FilmingNothing in this title prohibits filming (including commercial film production, student filming, and still photography) within the Scenic Area—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (i)Fish and wildlifeNothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife.
 (j)LivestockThe grazing of livestock in the Scenic Area, including grazing under the Alabama Hills allotment and the George Creek allotment, as established before the date of enactment of this title, shall be permitted to continue—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (k)WithdrawalSubject to the provisions of this title and valid rights in existence on the date of enactment of this title, including rights established by prior withdrawals, the Federal land within the Scenic Area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (l)Wildland fire operationsNothing in this title prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the Scenic Area, consistent with the purposes described in subsection (b).
 (m)Cooperative agreementsThe Secretary may enter into cooperative agreements with, State, Tribal, and local governmental entities and private entities to conduct research, interpretation, or public education or to carry out any other initiative relating to the restoration, conservation, or management of the Scenic Area.
							(n)Utility facilities and rights-of-Way
 (1)Effect of titleNothing in this title— (A)affects the existence, use, operation, maintenance (including vegetation control), repair, construction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, funding, removal, or replacement of any utility facility or appurtenant right-of-way within or adjacent to the Scenic Area;
 (B)subject to subsection (e), affects necessary or efficient access to utility facilities or rights-of-way within or adjacent to the Scenic Area; and
 (C)precludes the Secretary from authorizing the establishment of new utility facility rights-of-way (including instream sites, routes, and areas) within the Scenic Area in a manner that minimizes harm to the purpose of the Scenic Area as described in subsection (b)—
 (i)in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other applicable law;
 (ii)subject to such terms and conditions as the Secretary determines to be appropriate; and (iii)that are determined by the Secretary to be the only technical or feasible location, following consideration of alternatives within existing rights-of-way or outside of the Scenic Area.
 (2)Management planConsistent with this title, the Management Plan shall establish provisions for maintenance of public utility and other rights-of-way within the Scenic Area.
								1403.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this title, in accordance with subsections (b) and (c), the Secretary shall develop a comprehensive plan for the long-term management of the Scenic Area.
 (b)ConsultationIn developing the management plan, the Secretary shall consult with— (1)appropriate State, Tribal, and local governmental entities, including Inyo County and the Tribe;
 (2)utilities, including Southern California Edison Company and the Los Angeles Department of Water and Power;
 (3)the Alabama Hills Stewardship Group; and (4)members of the public.
 (c)RequirementIn accordance with this title, the management plan shall include provisions for maintenance of existing public utility and other rights-of-way within the Scenic Area.
 (d)IncorporationIn developing the management plan, in accordance with this section, the Secretary may allow casual use mining limited to the use of hand tools, metal detectors, hand-fed dry washers, vacuum cleaners, gold pans, small sluices, and similar items.
 (e)Interim managementPending completion of the management plan, the Secretary shall manage the Scenic Area in accordance with section 1402(b).
							1404.Land taken into trust for Lone Pine Paiute-Shoshone Reservation
							(a)Trust land
 (1)In generalOn completion of the survey described in subsection (b), all right, title, and interest of the United States in and to the approximately 132 acres of Federal land depicted on the Map as Lone Pine Paiute-Shoshone Reservation Addition shall be held in trust for the benefit of the Tribe, subject to paragraphs (2) and (3).
 (2)ConditionsThe land described in paragraph (1) shall be subject to all easements, covenants, conditions, restrictions, withdrawals, and other matters of record in existence on the date of enactment of this title.
 (3)ExclusionThe Federal land over which the right-of-way for the Los Angeles Aqueduct is located, generally described as the 250-foot-wide right-of-way granted to the City of Los Angeles pursuant to the Act of June 30, 1906 (34 Stat. 801, chapter 3926), shall not be taken into trust for the Tribe.
 (b)SurveyNot later than 180 days after the date of enactment of this title, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land to be held in trust under subsection (a)(1).
 (c)Reservation landThe land held in trust pursuant to subsection (a)(1) shall be considered to be a part of the reservation of the Tribe.
 (d)Gaming prohibitionLand held in trust under subsection (a)(1) shall not be eligible, or considered to have been taken into trust, for gaming (within the meaning of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)).
 1405.Transfer of administrative jurisdictionAdministrative jurisdiction over the approximately 56 acres of Federal land depicted on the Map as USFS Transfer to BLM is transferred from the Forest Service to the Bureau of Land Management. 1406.Protection of services and recreational opportunities (a)Effect of titleNothing in this title limits commercial services for existing or historic recreation uses, as authorized by the permit process of the Bureau of Land Management.
 (b)Guided recreational opportunitiesCommercial permits to exercise guided recreational opportunities for the public that are authorized as of the date of enactment of this title may continue to be authorized..
			VMiscellaneous
 501.Transfer of land to Anza-Borrego Desert State ParkTitle VII of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–71 et seq.) is amended by adding at the end the following:
				
					712.Transfer of land to Anza-Borrego Desert State Park
 (a)In generalOn termination of all mining claims to the land described in subsection (b), the Secretary shall transfer the land described in that subsection to the State of California.
 (b)Description of landThe land referred to in subsection (a) is certain Bureau of Land Management land in San Diego County, California, comprising approximately 934 acres, as generally depicted on the map entitled Proposed Table Mountain Wilderness Study Area Transfer to the State and dated November 7, 2018.
						(c)Management
 (1)In generalThe land transferred under subsection (a) shall be managed in accordance with the provisions of the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40).
 (2)WithdrawalSubject to valid existing rights, the land transferred under subsection (a) is withdrawn from— (A)all forms of entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and (C)disposition under all laws relating to mineral and geothermal leasing.
 (3)ReversionIf the State ceases to manage the land transferred under subsection (a) as part of the State Park System or in a manner inconsistent with the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40), the land shall revert to the Secretary at the discretion of the Secretary, to be managed as a Wilderness Study Area..
 502.Wildlife corridorsTitle VII of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–71 et seq.) (as amended by section 501) is amended by adding at the end the following:
				
					713.Wildlife corridors
 (a)In generalThe Secretary shall— (1)assess the impacts of habitat fragmentation on wildlife in the California Desert Conservation Area; and
 (2)establish policies and procedures to ensure the preservation of wildlife corridors and facilitate species migration.
							(b)Study
 (1)In generalAs soon as practicable, but not later than 2 years, after the date of enactment of this section, the Secretary shall complete a study regarding the impact of habitat fragmentation on wildlife in the California Desert Conservation Area.
 (2)ComponentsThe study under paragraph (1) shall— (A)identify the species migrating, or likely to migrate in the California Desert Conservation Area;
 (B)examine the impacts and potential impacts of habitat fragmentation on— (i)plants, insects, and animals;
 (ii)soil; (iii)air quality;
 (iv)water quality and quantity; and (v)species migration and survival;
 (C)identify critical wildlife and species migration corridors recommended for preservation; and (D)include recommendations for ensuring the biological connectivity of public land managed by the Secretary and the Secretary of Defense throughout the California Desert Conservation Area.
 (3)Rights-of-wayThe Secretary shall consider the information and recommendations of the study under paragraph (1) to determine the individual and cumulative impacts of rights-of-way for projects in the California Desert Conservation Area, in accordance with—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other applicable law. (c)Land management plansThe Secretary shall incorporate into all land management plans applicable to the California Desert Conservation Area the findings and recommendations of the study completed under subsection (b)..
 503.Prohibited uses of acquired, donated, and conservation landTitle VII of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–71 et seq.) (as amended by section 502) is amended by adding at the end the following:
				
					714.Prohibited uses of acquired, donated, and conservation land
 (a)DefinitionsIn this section: (1)Acquired landThe term acquired land means any land acquired within the Conservation Area using amounts from the land and water conservation fund established under section 200302 of title 54, United States Code.
 (2)Conservation AreaThe term Conservation Area means the California Desert Conservation Area. (3)Conservation landThe term conservation land means any land within the Conservation Area that is designated to satisfy the conditions of a Federal habitat conservation plan, general conservation plan, or State natural communities conservation plan, including—
 (A)national conservation land established pursuant to section 2002(b)(2)(D) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7202(b)(2)(D)); and
 (B)areas of critical environmental concern established pursuant to section 202(c)(3) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(3)).
 (4)Donated landThe term donated land means any private land donated to the United States for conservation purposes in the Conservation Area.
 (5)DonorThe term donor means an individual or entity that donates private land within the Conservation Area to the United States.
 (6)SecretaryThe term Secretary means the Secretary, acting through the Director of the Bureau of Land Management. (7)StateThe term State means the State of California.
 (b)ProhibitionsExcept as provided in subsection (c), the Secretary shall not authorize the use of acquired land, conservation land, or donated land within the Conservation Area for any activities contrary to the conservation purposes for which the land was acquired, designated, or donated, including—
 (1)disposal; (2)rights-of-way;
 (3)leases; (4)livestock grazing;
 (5)infrastructure development, except as provided in subsection (c); (6)mineral entry; and
 (7)off-highway vehicle use, except on— (A)designated routes;
 (B)off-highway vehicle areas designated by law; and (C)administratively designated open areas.
								(c)Exceptions
 (1)Authorization by secretarySubject to paragraph (2), the Secretary may authorize limited exceptions to prohibited uses of acquired land or donated land in the Conservation Area if—
 (A)a right-of-way application for a renewable energy development project or associated energy transport facility on acquired land or donated land was submitted to the Bureau of Land Management on or before December 1, 2009; or
 (B)after the completion and consideration of an analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary has determined that proposed use is in the public interest.
								(2)Conditions
 (A)In generalIf the Secretary grants an exception to the prohibition under paragraph (1), the Secretary shall require the permittee to donate private land of comparable value located within the Conservation Area to the United States to mitigate the use.
 (B)ApprovalThe private land to be donated under subparagraph (A) shall be approved by the Secretary after— (i)consultation, to the maximum extent practicable, with the donor of the private land proposed for nonconservation uses; and
 (ii)an opportunity for public comment regarding the donation. (d)Existing agreementsNothing in this section affects permitted or prohibited uses of donated land or acquired land in the Conservation Area established in any easements, deed restrictions, memoranda of understanding, or other agreements in existence on the date of enactment of this section.
 (e)Deed restrictionsEffective beginning on the date of enactment of this section, within the Conservation Area, the Secretary may—
 (1)accept deed restrictions requested by landowners for land donated to, or otherwise acquired by, the United States; and
 (2)consistent with existing rights, create deed restrictions, easements, or other third-party rights relating to any public land determined by the Secretary to be necessary—
 (A)to fulfill the mitigation requirements resulting from the development of renewable resources; or (B)to satisfy the conditions of—
 (i)a habitat conservation plan or general conservation plan established pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); or
 (ii)a natural communities conservation plan approved by the State.. 504.Tribal uses and interestsSection 705 of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–75) is amended—
 (1)by redesignating subsection (b) as subsection (c); (2)by striking subsection (a) and inserting the following:
					
 (a)AccessThe Secretary shall ensure access to areas designated under this Act by members of Indian Tribes for traditional cultural and religious purposes, consistent with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996).
						(b)Temporary closure
 (1)In generalIn accordance with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996), and subject to paragraph (2), the Secretary, on request of an Indian Tribe or Indian religious community, shall temporarily close to general public use any portion of an area designated as a national monument, special management area, wild and scenic river, area of critical environmental concern, or National Park System unit under this Act (referred to in this subsection as a designated area) to protect the privacy of traditional cultural and religious activities in the designated area by members of the Indian tribe or Indian religious community.
 (2)LimitationIn closing a portion of a designated area under paragraph (1), the Secretary shall limit the closure to the smallest practicable area for the minimum period necessary for the traditional cultural and religious activities.; and
 (3)by adding at the end the following:  (d)Tribal cultural resources management plan (1)In generalNot later than 2 years after the date of enactment of the California Desert Protection and Recreation Act of 2019, the Secretary shall develop and implement a Tribal cultural resources management plan to identify, protect, and conserve cultural resources of Indian tribes associated with the Xam Kwatchan Trail network extending from Avikwaame (Spirit Mountain, Nevada) to Avikwlal (Pilot Knob, California).
 (2)ConsultationThe Secretary shall consult on the development and implementation of the Tribal cultural resources management plan under paragraph (1) with—
 (A)each of— (i)the Chemehuevi Indian Tribe;
 (ii)the Hualapai Tribal Nation; (iii)the Fort Mojave Indian Tribe;
 (iv)the Colorado River Indian Tribes; (v)the Quechan Indian Tribe; and
 (vi)the Cocopah Indian Tribe; (B)the Advisory Council on Historic Preservation; and
 (C)the State Historic Preservation Offices of Nevada, Arizona, and California. (3)Resource protectionThe Tribal cultural resources management plan developed under paragraph (1) shall—
 (A)be based on a completed Tribal cultural resources survey; and (B)include procedures for identifying, protecting, and preserving petroglyphs, ancient trails, intaglios, sleeping circles, artifacts, and other resources of cultural, archaeological, or historical significance in accordance with all applicable laws and policies, including—
 (i)chapter 2003 of title 54, United States Code; (ii)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996);
 (iii)the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.); (iv)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and
 (v)Public Law 103–141 (commonly known as the Religious Freedom Restoration Act of 1993) (42 U.S.C. 2000bb et seq.). (e)WithdrawalSubject to valid existing rights, all Federal land within the area administratively withdrawn and known as the Indian Pass Withdrawal Area is permanently withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way leasing and disposition under all laws relating to minerals or solar, wind, or geothermal energy..
				505.Release of Federal reversionary land interests
 (a)DefinitionsIn this section: (1)1932 actThe term 1932 Act means the Act of June 18, 1932 (47 Stat. 324, chapter 270).
 (2)DistrictThe term District means the Metropolitan Water District of Southern California. (b)ReleaseSubject to valid existing claims perfected prior to the effective date of the 1932 Act and the reservation of minerals set forth in the 1932 Act, the Secretary shall release, convey, or otherwise quitclaim to the District, in a form recordable in local county records, and subject to the approval of the District, after consultation and without monetary consideration, all right, title, and remaining interest of the United States in and to the land that was conveyed to the District pursuant to the 1932 Act or any other law authorizing conveyance subject to restrictions or reversionary interests retained by the United States, on request by the District.
 (c)Terms and conditionsA conveyance authorized by subsection (b) shall be subject to the following terms and conditions: (1)The District shall cover, or reimburse the Secretary for, the costs incurred by the Secretary to make the conveyance, including title searches, surveys, deed preparation, attorneys’ fees, and similar expenses.
 (2)By accepting the conveyances, the District agrees to indemnify and hold harmless the United States with regard to any boundary dispute relating to any parcel conveyed under this section.
 506.California State school landSection 707 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–77) is amended— (1)in subsection (a)—
 (A)in the first sentence— (i)by striking Upon request of the California State Lands Commission (hereinafter in this section referred to as the Commission), the Secretary shall enter into negotiations for an agreement and inserting the following:
							
 (1)In generalThe Secretary shall negotiate in good faith to reach an agreement with the California State Lands Commission (referred to in this section as the Commission); and
 (ii)by inserting , national monuments, off-highway vehicle recreation areas, after more of the wilderness areas; and (B)in the second sentence, by striking The Secretary shall negotiate in good faith to and inserting the following:
						
 (2)AgreementTo the maximum extent practicable, not later than 10 years after the date of enactment of this title, the Secretary shall; and
 (2)in subsection (b)(1), by inserting , national monuments, off-highway vehicle recreation areas, after wilderness areas. 507.Designation of wild and scenic rivers (a)Amargosa River, CaliforniaSection 3(a)(196)(A) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(196)(A)) is amended to read as follows:
					
 (A)The approximately 7.5-mile segment of the Amargosa River in the State of California, the private property boundary in sec. 19, T. 22 N., R. 7 E., to 100 feet upstream of the Tecopa Hot Springs Road crossing, to be administered by the Secretary of the Interior as a scenic river..
 (b)Additional segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
					
						(214)Surprise canyon creek, california
 (A)In generalThe following segments of Surprise Canyon Creek in the State of California, to be administered by the Secretary of the Interior:
 (i)The approximately 5.3 miles of Surprise Canyon Creek from the confluence of Frenchman’s Canyon and Water Canyon to 100 feet upstream of Chris Wicht Camp, as a wild river.
 (ii)The approximately 1.8 miles of Surprise Canyon Creek from 100 feet upstream of Chris Wicht Camp to the southern boundary of sec. 14, T. 21 S., R. 44 E., as a recreational river.
 (B)Effect on historic mining structuresNothing in this paragraph affects the historic mining structures associated with the former Panamint Mining District.
							(215)Deep creek, california
 (A)In generalThe following segments of Deep Creek in the State of California, to be administered by the Secretary of Agriculture:
 (i)The approximately 6.5-mile segment from 0.125 mile downstream of the Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., San Bernardino Meridian, to 0.25 miles upstream of the Road 3N34 crossing, as a wild river.
 (ii)The 0.5-mile segment from 0.25 mile upstream of the Road 3N34 crossing to 0.25 mile downstream of the Road 3N34 crossing, as a scenic river.
 (iii)The 2.5-mile segment from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles upstream of the Trail 2W01 crossing, as a wild river.
 (iv)The 0.5-mile segment from 0.25 miles upstream of the Trail 2W01 crossing to 0.25 mile downstream of the Trail 2W01 crossing, as a scenic river.
 (v)The 10-mile segment from 0.25 miles downstream of the Trail 2W01 crossing to the upper limit of the Mojave dam flood zone in sec. 17, T. 3 N., R. 3 W., San Bernardino Meridian, as a wild river.
 (vi)The 11-mile segment of Holcomb Creek from 100 yards downstream of the Road 3N12 crossing to .25 miles downstream of Holcomb Crossing, as a recreational river.
 (vii)The 3.5-mile segment of the Holcomb Creek from 0.25 miles downstream of Holcomb Crossing to the Deep Creek confluence, as a wild river.
 (B)Effect on ski operationsNothing in this paragraph affects— (i)the operations of the Snow Valley Ski Resort; or
 (ii)the State regulation of water rights and water quality associated with the operation of the Snow Valley Ski Resort.
 (216)Whitewater river, californiaThe following segments of the Whitewater River in the State of California, to be administered by the Secretary of Agriculture and the Secretary of the Interior, acting jointly:
 (A)The 5.8-mile segment of the North Fork Whitewater River from the source of the River near Mt. San Gorgonio to the confluence with the Middle Fork, as a wild river.
 (B)The 6.4-mile segment of the Middle Fork Whitewater River from the source of the River to the confluence with the South Fork, as a wild river.
 (C)The 1-mile segment of the South Fork Whitewater River from the confluence of the River with the East Fork to the section line between sections 32 and 33, T. 1 S., R. 2 E., San Bernardino Meridian, as a wild river.
 (D)The 1-mile segment of the South Fork Whitewater River from the section line between sections 32 and 33, T. 1 S., R. 2 E., San Bernardino Meridian, to the section line between sections 33 and 34, T. 1 S., R. 2 E., San Bernardino Meridian, as a recreational river.
 (E)The 4.9-mile segment of the South Fork Whitewater River from the section line between sections 33 and 34, T. 1 S., R. 2 E., San Bernardino Meridian, to the confluence with the Middle Fork, as a wild river.
 (F)The 5.4-mile segment of the main stem of the Whitewater River from the confluence of the South and Middle Forks to the San Gorgonio Wilderness boundary, as a wild river.
 (G)The 3.6-mile segment of the main stem of the Whitewater River from the San Gorgonio Wilderness boundary to .25 miles upstream of the southern boundary of section 35, T. 2 S., R. 3 E., San Bernardino Meridian, as a recreational river..
				508.Conforming amendments
 (a)Short titleSection 1 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law 103–433) is amended by striking 1 and 2, and titles I through IX and inserting 1, 2, and 3, titles I through IX, and titles XIII and XIV.
 (b)DefinitionsThe California Desert Protection Act of 1994 (Public Law 103–433; 108 Stat. 4471) is amended by inserting after section 2 the following:
					
						3.Definitions
 (a)Titles i through ixIn titles I through IX, the term this Act means only— (1)sections 1 and 2; and
 (2)titles I through IX. (b)Titles xiii and xivIn titles XIII and XIV:
 (1)Conservation areaThe term Conservation Area means the California Desert Conservation Area. (2)SecretaryThe term Secretary means—
 (A)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior; and
 (B)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture.
 (3)StateThe term State means the State of California.. 509.Juniper FlatsThe California Desert Protection Act of 1994 is amended by striking section 711 (16 U.S.C. 410aaa–81) and inserting the following:
				
 711.Juniper FlatsDevelopment of renewable energy generation facilities (excluding rights-of-way or facilities for the transmission of energy and telecommunication facilities and infrastructure) is prohibited on the approximately 27,990 acres of Federal land generally depicted as BLM Land Unavailable for Energy Development on the map entitled Juniper Flats and dated November 7, 2018..
			510.Conforming amendments to California Military Lands Withdrawal and Overflights Act of 1994
 (a)FindingsSection 801(b)(2) of the California Military Lands Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82 note; Public Law 103–433) is amended by inserting , special management areas, off-highway vehicle recreation areas, scenic areas, before and wilderness areas.
 (b)Overflights; special airspaceSection 802 of the California Military Lands Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82) is amended—
 (1)in subsection (a), by inserting , scenic areas, off-highway vehicle recreation areas, or special management areas before designated by this Act; (2)in subsection (b), by inserting , scenic areas, off-highway vehicle recreation areas, or special management areas before designated by this Act; and
 (3)by adding at the end the following:  (d)Department of defense facilitiesNothing in this Act alters any authority of the Secretary of Defense to conduct military operations at installations and ranges within the California Desert Conservation Area that are authorized under any other provision of law..
					511.Desert tortoise conservation center
 (a)In generalThe Secretary shall establish, operate, and maintain a trans-State desert tortoise conservation center (referred to in this section as the Center) on public land along the California-Nevada border—
 (1)to support desert tortoise research, disease monitoring, handling training, rehabilitation, and reintroduction;
 (2)to provide temporary quarters for animals collected from authorized salvage from renewable energy sites; and
 (3)to ensure the full recovery and ongoing survival of the species. (b)CenterIn carrying out this section, the Secretary shall—
 (1)seek the participation of or contract with qualified organizations with expertise in desert tortoise disease research and experience with desert tortoise translocation techniques, and scientific training of professional biologists for handling tortoises, to staff and manage the Center;
 (2)ensure that the Center engages in public outreach and education on tortoise handling; and (3)consult with the State and the State of Nevada to ensure that the Center is operated consistent with State law.
 (c)Non-Federal ContributionsThe Secretary may accept and expend contributions of non-Federal funds to establish, operate, and maintain the Center.